Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered June 17, 1994, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the second degree and was sentenced to a prison term of seven years to life. Defendant contends that this sentence is harsh and excessive. We disagree. Our review of the record reveals that at the time of defendant’s arrest, she was serving a five-year term of probation arising out of her prior conviction of the crime of attempted criminal possession of a controlled substance in the third degree. In addition, a police search of defendant’s apartment prior to her arrest disclosed over 12 ounces of cocaine, 125 small glass vials, $3,100 in cash and an unlicensed handgun. Given these factors, defendant’s criminal record and the fact that the sentence was an agreed-upon term of defendant’s plea bargain, we conclude that the sentence should not be disturbed (see, People v Reid, 224 AD2d 728, 729).
Mikoll, J. P., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.